Case 3:14-cv-00092-JMS-MPB Document 438 Filed 08/28/19 Page 1 of 8 PageID #: 12618



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   EVANSVILLE DIVISION

  WILLIAM HURT, DEADRA HURT                     )
  and ANDREA HURT,                              )
                      Plaintiffs,               )
                                                )
                 v.                             )      Case No. 3:14-cv-00092-JMS-MPB
                                                )
  JEFF VANTLIN, JACK SPENCER,                   )
  WILLIAM ARBAUGH, JASON                        )
  PAGETT, MATTHEW WISE, and                     )
  ZACHARY JONES,                                )
                        Defendants.             )

         EPD DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’
          MOTION FOR ADDITIONAL TIME FOR TRIAL PRESENTATION
                                  AND
    OBJECTION TO THE COURT’S LIMITATION OF TIME FOR EPD DEFENDANTS’
     TRIAL PRESENTATION AND MOTION FOR ADDITIONAL TIME FOR TRIAL
                             PRESENTATION
                                  AND
                         MOTION TO CONTINUE

         Come now Defendants, Jeff Vantlin, Jack Spencer, William Arbaugh, and Jason Pagett

  (collectively, “EPD Defendants”), by counsel, and respond in opposition to Plaintiffs’ Motion for

  Additional Time for Trial Presentation [Dkt. 436], object to the limitation of time outlined by the

  Court in its trial schedule, move the Court for additional time for EPD Defendants to present their

  defense case-in-chief, and move the Court for a continuance of the jury trial. As further explained

  below, if it assists the Court with the present issues, EPD Defendants would consent to Magistrate

  Judge Brookman to preside over the entire jury trial and all pending pretrial motions (e.g., motions

  to exclude expert witnesses, motions in limine, objections to trial witnesses and exhibits,

  determination of jury instructions).
Case 3:14-cv-00092-JMS-MPB Document 438 Filed 08/28/19 Page 2 of 8 PageID #: 12619



     I.        Trial Schedule and Plaintiffs’ Motion

          A.      Background regarding remaining claims

          This Court has determined that five of Plaintiffs’ legal causes of action remain. From those

  five legal causes of action, Plaintiffs have a combined 48 distinct legal claims against the six

  Defendants, totaling 36 against the four EPD Defendants and 22 against two KSP Defendants.

  While some evidence overlaps, many witnesses called and exhibits used at trial will only relate to

  one legal claim. For example, Spencer’s defense of William and Deadra’s Wrongful Pretrial

  Detention claim will require Spencer to present witnesses and exhibits showing the Spencer Report

  was not false. Spencer will then separately present evidence that the Spencer Report was not used

  to deprive William of his liberty, which will be different from the evidence that the Spencer Report

  was not used to deprive Deadra of her liberty. Such will be true for each other Wrongful Pretrial

  Detention claim brought by William and Deadra against the EPD Defendants, as each allegedly

  fabricated report involves different periods of time, officers, other witnesses, and exhibits. Still

  different evidence will be used to show that each allegedly fabricated report was not used to

  deprive William and/or Deadra of their liberty. Lastly, all of which will be also different from EPD

  Defendants’ defense of each Plaintiffs’ false arrest claim and William and Deadra’s Use of

  Involuntary Confession claims. Further, despite not designating any evidence to support their

  damages, Plaintiffs now claim they are seeking “millions of dollars.” [Dkt. 436 at 2.] In short, EPD

  Defendants’ defense to the 36 legal claims will not be insignificant.

          B.      Objection to the Court’s Trial Schedule

          The Court’s current trial schedule presumably allows Plaintiffs 16 hours of trial

  presentation and Defendants a combined 12 hours of trial time, with presumably EPD Defendants

  permitted 6 hours. [Dkt. 432 at 1.] While EPD Defendants recognize the Court’s power to place



                                                   2
Case 3:14-cv-00092-JMS-MPB Document 438 Filed 08/28/19 Page 3 of 8 PageID #: 12620



  reasonable time limits on a party’s trial presentation, such time is not sufficient considering

  Plaintiffs’ extensive remaining claims and Plaintiffs’ witness and exhibit trial lists. Therefore, EPD

  Defendants object to the Court’s proposed schedule, as such limitation will greatly prejudice EPD

  Defendants’ defense.

           C.     Plaintiffs’ Motion

           Plaintiffs request that they receive approximately 36 hours of trial time (i.e., Monday

  morning through “midday” Friday) and Defendants receive a combined 8 hours (i.e., Friday

  “midday” through Monday “morning”). [Dkt. 436-1.] Such is on its face unreasonable and will,

  again, greatly prejudice EPD Defendants’ defense of the claims. Accordingly, EPD Defendants

  object to Plaintiffs’ proposal.

           While EPD Defendants would consent to Magistrate Judge Brookman presiding over the

  entire jury trial and all pending pretrial motions (e.g., motions to exclude expert witnesses, motions

  in limine, objections to trial witnesses and exhibits, determination of jury instructions), EPD

  Defendants object to Plaintiffs’ request that the Magistrate Judge preside over a portion of the jury

  trial.

           Lastly, EPD Defendants object to Plaintiffs’ proposal to moving the trial to Indianapolis,

  as this matter is pending in the Evansville Division must be tried “within the division.” 28 USCS

  1404(c).

           D.     EPD Defendants’ Motion for Additional Trial Time

           As described above, EPD Defendants require additional time to present their defense at

  trial, beyond the approximately 6 hours currently allocated by the Court. Given the number of

  claims and witnesses listed by Plaintiffs, EPD Defendants request the same amount of time as




                                                    3
Case 3:14-cv-00092-JMS-MPB Document 438 Filed 08/28/19 Page 4 of 8 PageID #: 12621



  Plaintiffs, which would be 16 hours pursuant to the Court’s Order [Dkt. 432 at 1], to present their

  defense case-in-chief apart from any additional time requested by KSP Defendants. 1

      II.        EPD Defendants’ Motion to Continue

            While EPD Defendants have diligently prepared for jury trial in this matter, recent events

  outside their control have made it so EPD Defendants are unable to proceed with the September

  23 jury trial date.

            A.      Plaintiffs’ new Wrongful Pretrial Detention claim

            While this Court stated “the argument that the same conduct at issue in their former

  malicious prosecution claim – which the Seventh Circuit found was not subject to immunity – is

  magically immune because the claim is now labeled a Fourth Amendment claim” [Dkt. 435 at 5],

  EPD Defendants respectively argue that the change from §1983 Federal Malicious Prosecution to

  “Wrongful Pretrial Detention” is more than just labeling; it is a substantive change that goes to the

  heart of what any plaintiff must prove and what defenses are available to any defendant for a

  Wrongful Pretrial Detention.

            First, the legal elements of William and Deadra’s newly transformed Count I - Wrongful

  Pretrial Detention claim are not clearly established and the parties disagree what Plaintiffs must

  prove. [Dkt. 396 at 16 cf. Dkt. 405 at 5.] Further, neither the Magistrate’s Report [Dkt. 385] nor

  this Court’s Order on the Magistrate’s Report [Dkt. 435] describe the Court’s position on what

  legal elements comprise the Wrongful Pretrial Detention. Strangely, however, EPD Defendants

  and Plaintiffs seemingly agree that the elements are materially different from a §1983 Federal

  Malicious Prosecution claim, as neither EPD Defendants nor Plaintiffs cited the elements of

  “malicious prosecution,” including the element of “malice,” in their proposed jury instructions on


  1
   EPD Defendants reserve the right to request additional time based upon the Court’s rulings on the parties’
  motions in limine and to exclude expert witnesses.
                                                      4
Case 3:14-cv-00092-JMS-MPB Document 438 Filed 08/28/19 Page 5 of 8 PageID #: 12622



  this claim. [Dkt. 396 at 16 cf. Dkt. 405 at 5.] Such is evidence that the Court’s change is more than

  just re-labeling but a substantive transformation of one legal claim to another.

          Similarly, while probable cause at the time of arrest/detention is a bar to a §1983 Federal

  Malicious Prosecution claim, including claims based on later fabricated evidence, it is unclear how

  the jury will be instructed at trial if they believe that probable caused existed for Plaintiffs’ arrests

  at the time of arrest based on the confessions. As previously stated, if the jury finds probable cause

  existed at the time of Plaintiffs’ arrests based on the confessions, such bars any and all Fourth

  Amendment claims for wrongful detention. Instead, inferring from their proposed jury instructions

  which refer to a “criminal proceeding” and a determination of probable cause “at the time,”

  Plaintiffs seemingly believe probable cause should be separately analyzed at different points in

  time during the same detention. No legal support is provided for that position or the greater

  argument that if probable cause exists at the time of arrest, it can be “lost” based on later allegedly

  fabricated evidence.

          While the Court has stated it will work with the parties to craft jury instructions [Dkt. 435

  at 9], such will not occur until after all evidence is presented to the jury and will not allow EPD

  Defendants to prepare their trial strategy pursuant to the legal authority. As it is now less than a

  month from trial, EPD Defendants cannot properly prepare their defense under the circumstances.

          B.      Dr. Amy Burrows-Beckham through counsel has advised that she will not appear
                  for trial during the week of September 23.

          All parties were recently notified that Kentucky Medical Examiner, Dr. Amy Burrows-

  Beckham (“Dr. Burrows-Beckham”) will not voluntarily appear for trial. Because she is an

  essential witness in this matter, EPD Defendants request a continuance additionally for that reason.

          Through discovery and legal briefing, Plaintiffs have made extensive arguments that

  Marcus Golike’s death was likely due to suicide and not homicide by asphyxiation, as determined

                                                     5
Case 3:14-cv-00092-JMS-MPB Document 438 Filed 08/28/19 Page 6 of 8 PageID #: 12623



  by Dr. Burrows-Beckham and relayed to Defendants during that investigation. 2 Plaintiffs have

  disclosed an expert witness (i.e., Dr. James A. Filkins) who will provide an opinion at trial that Dr.

  Burrows-Beckham’s conclusion was not reasonable. 3

          Recognizing the importance of Dr. Burrows-Beckham’s live testimony at trial, on April 8,

  2019 – 5 months prior to trial – EPD Defendants subpoenaed Dr. Burrows-Beckham to appear at

  trial in this matter to provide live testimony. [Exhibit 1 – EPD Defendants’ Trial Subpoena to Dr.

  Amy Burrows-Beckham.] Subsequently, both EPD Defendants’ counsel and KSP Defendants’

  counsel spoke with Edward Baylous, as counsel for Dr. Burrows-Beckham, and informed him that

  Dr. Burrows-Beckham was needed for trial. While Mr. Baylous stated that Dr. Burrows-Beckham

  had a planned vacation for the week of September 23, both EPD Defendants’ counsel and KSP

  Defendants’ counsel told Mr. Baylous that every attempt would be made to work around her

  schedule but that her live testimony at trial that week was necessary. Mr. Baylous never indicated

  that Dr. Burrows-Beckham would not appear for trial.

          At the final pretrial conference on August 19, 2019, EPD Defendants’ counsel and KSP

  Defendants’ counsel informed the Magistrate Judge that the parties would have to work with the

  scheduling of Dr. Burrows-Beckham’s testimony at trial. All parties agreed and following the final

  pretrial conference the parties called Mr. Baylous to schedule Dr. Burrows-Beckham’s live



  2
   EPD Defendants have filed a motion in limine on this issue, asking the Court to bar any evidence that
  Golike’s death was not a homicide, including Filkins’ testimony, as (1) the Court already found Dr.
  Burrows-Beckham’s conclusion reasonable in order to find summary judgment in her favor, (2) EPD
  Defendants had the right to rely on that reasonable conclusion, and (3) Filkins’ opinion was not known to
  EPD Defendants at the time of arrest/detention and, thus, is not relevant to any Fourth Amendment claim.
  3
    As raised by EPD Defendants in their motion in limine, any evidence, including testimony by Dr. Filkins,
  that Marcus Golike committed suicide should not be admissible as EPD Defendants had the right to rely
  upon the Kentucky Medical Examiner, Dr. Burrows-Beckham. Further, any opinion testimony by Dr.
  Filkins at trial was not available and not known to EPD Defendants at the time of Plaintiffs’ arrests and for
  a probable cause determination under the Fourth Amendment, only evidence known by the officers at the
  time of arrest is relevant.
                                                       6
Case 3:14-cv-00092-JMS-MPB Document 438 Filed 08/28/19 Page 7 of 8 PageID #: 12624



  testimony at trial during the week of September 23 and Mr. Baylous responded that he would speak

  with Dr. Burrows-Beckham.

         On August 20, 2019, Mr. Baylous emailed counsel for the parties and informed EPD

  Defendants’ counsel, for the first time, that Dr. Burrows-Beckham would not voluntarily agree to

  appear at the trial during the week of September 23 and that he was instructed to contest the

  subpoena served on her in April 2019, because she does not reside or work within 100 miles of

  Evansville, Indiana. However, subsequently, Mr. Baylous advised that Dr. Burrows-Beckham

  would voluntarily appear prior to the week of September 23 or after her return on September 30.

  [Exhibit 2 – Affidavit of Amy Burrows-Beckham.] Defendants will be prejudiced if they are

  required to proceed to trial without the live testimony of Dr. Burrows-Beckham, if the issue of

  whether Marcus Golike committed suicide or was murdered is still contested by Plaintiffs.

         WHEREFORE, EPD Defendants respectfully:

         A. Object to the Court’s Trial Schedule limiting Defendants to 12 hours and presumably

             EPD Defendants to 6 hours;

         B. Object to Plaintiffs’ Motion, including Plaintiffs’ request that they are permitted 36

             hours of trial presentation time and 8 hours allocated to Defendants, collectively; and

         C. Request the Court allow EPD Defendants additional time at trial in an amount equal to

             Plaintiffs, which is 16 hours pursuant to the Court’s Order [Dkt. 432 at 1];

         D. Request the Court continue the jury trial currently scheduled to begin on September 23,

             2019; and

         E. For all other just and proper relief in the premises.




                                                   7
Case 3:14-cv-00092-JMS-MPB Document 438 Filed 08/28/19 Page 8 of 8 PageID #: 12625



                                        Respectfully submitted,

                                        ZIEMER, STAYMAN, WEITZEL & SHOULDERS, LLP

                                By:     /s/ Clifford Whitehead
                                        Robert L. Burkart #16664-82
                                        Clifford R. Whitehead #28836-49
                                        20 N.W. First Street, 9th Floor
                                        P.O. Box 916
                                        Evansville, IN 47706
                                        Tel. No. (812) 424-7575/Fax No. (812) 421-5089
                                        rburkart@zsws.com
                                        cwhitehead@zsws.com

                                        Attorneys for EPD Defendants, Jeff Vantlin, Jack Spencer,
                                        William Arbaugh, Jason Pagett

                                  CERTIFICATE OF SERVICE

         I certify that on the August 28, 2019, a copy of the foregoing was filed electronically.
  Notice of this filing will be sent to the all parties by operation of the Court’s electronic filing
  system. Parties may access this filing through the Court’s system.

                                        /s/ Clifford Whitehead
                                        Clifford R. Whitehead




                                                  8
